Citation Nr: 1627289	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-02 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the cervical spine.  

2.  Entitlement to an evaluation in excess of 20 percent for lower back strain.  

3.  Entitlement to an evaluation in excess of 20 percent for the residual disability from an in-service left clavicle fracture.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served in the Army from April 1977 through July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Winston-Salem, North Carolina certified this case to the Board on appeal.  

The Board remanded the case in December 2013 to afford the Veteran a Travel Board Hearing.  The case has since been returned to the Board.

The Veterans Benefits Management System (VBMS) includes an informal hearing presentation from the Veteran's representative.  The Veteran's Virtual VA claims file includes additional treatment records from the Atlanta VA Medical Center.  All other documents in both VBMS and Virtual VA are duplicative of those in paper claims file or do not pertain to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As stated in the December 2013 remand, the Veteran indicated on his February 2011 substantive appeal that he did not want a hearing in conjunction with the issues on appeal.  However, in a subsequent substantive appeal in March 2011, he requested a hearing before a member of the Board at his local VA office.  The Board accordingly remanded the case to provide the Veteran with his requested hearing.  However, it does not appear that the RO scheduled that hearing in accordance with the remand instructions.  See Stegall v. West, 11 Vet.App. 268, 281 (1998) (holding that an order from the Board remanding an appeal for further action and adjudication confers upon a claimant the right to compliance with that order).    

While there is no indication that the RO scheduled the Travel Board Hearing, there is mail pertaining to the Veteran's retirement pay that the U.S. Post Office returned to the RO as undeliverable.  This returned mail indicates that the Veteran has a new address in Dacula, Georgia.  The January 2015 Lawrenceville Community Based Outpatient Clinic treatment notes similarly verify that the Veteran's most recent address is in Dacula, Georgia.  In order to ensure that the Veteran is afforded his requested Travel Board Hearing, as well as to ensure compliance with the December 2013 remand instructions, further remand is required.  In scheduling that Travel Board Hearing the AOJ should note the Veteran's new address in Dacula, Georgia.  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a Travel Board Hearing with a Veterans Law Judge in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing at his new address in Dacula, Georgia.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

